Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for domestic benefit based on provisional application 62/985,230 filed on March 4, 2020.   

DETAILED ACTION
Claims 1 - 20 are pending in the application.
Claims 1, 6, and 11 are independent. 
This action is Final based on a new 35 U.S.C. §103 prior art reference that was necessitated by the applicant’s amendment; see MPEP §706.07(a). The rejection for claim 11 – 20 is maintained. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 - 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Palayur et al. (U.S. PG Pub. No. 20110035063), herein “Palayur” in view of Javey et al. (US Patent No. 10,677,629), herein “Javey.” 


Regarding claim 1,
Palayur teaches a method of managing distribution of water from a water utility (Par. 0028: “This invention is a water consumption monitoring and control system that allows a user to monitor and control water consumption.”)  comprising the steps of: i) collecting water utility state information; (pressure information; Par. 0035: “Communication is established over the Internet with the local water utility company. Water usage and pressure information is sent to the company which compares this data against pre-set usage and pressure criteria and sends shut-off command signals to the base unit if the information does not conform to the pre-set usage and pressure criteria.”)
ii) analyzing the state information to determine whether to inhibit irrigation by customers receiving water from the water utility; (Par. 0035: “Communication is established over the Internet with the local water utility company. Water usage and pressure information is sent to the company which compares this data against pre-set usage and pressure criteria and sends shut-off command signals to the base unit if the information does not conform to the pre-set usage and pressure criteria. This shut off signal is forwarded to the shut-off valves.” Par. 0036: “Communication is established over the Internet between the base unit and an Internet server. Water usage and pressure data are sent to the server which evaluates this information and returns usage control information to the base unit.” Par. 0037: “Water schedule advisories are received over the Internet from the local government water department. This data is used by the Internet server to generate government advisory control information which is sent to the base unit.” Par. 0038: “Weather information is received over the Internet from the weather office. This data is used by the Internet server to generate weather advisory control information which is sent to the base unit.”) 
and iii) inhibiting irrigation based at least in part on the state information. (Par. 0039: “The base unit is also connected to, and can control the operation of, a sprinkler system.” Claim 7: “The water consumption monitoring and control system of claim 5 wherein said second communication link to the Internet establishes communication between said base unit and local water utility company, said water usage and said pressure information being sent to said utility company, wherein said utility company evaluates said water usage and said pressure information against pre-set usage and pressure criteria, and sends said shut-off command signals to said base unit if said water usage and pressure information does not conform to said pre-set usage and pressure criteria, said shut off signal being forwarded to said at least one shut-off valve.” See also Par. 0024, 0084, 0090, and 0091.  Examiner’s Note – Palayur does not explicitly teach that the internet server is part of the water utility company or water utility company server; however, this is an obvious variation as most water utility companies utilize servers that act as the internet server as taught in Palayur.  Par. 0024 and figure 1 teaches that the server communicates with the water utility company. Also Par. 0084 teaches a “…water utility company server 14…” and thus it could conceivably perform the functions of the internet server.) 
	Palayur does not teach that the state information is from a supply side system.  However, Javey does teach the amended portion of collecting water utility state information comprising supply side dynamic system parameter values; (Col. 1, lines 30 – 49: “Utilities monitor the utility supply throughout the utility supply network. For example, a utility typically monitors the net amount of a utility supply entering a utility supply network from utility source(s), the utility supply within the supply network, the supply network itself, the utility supply delivered at utility supply endpoints, etc. The utility supply and the utility supply network are monitored to identify usage, quality, etc. as well as to identify potential issues such as outages, theft, leakage, contamination, etc. For example, a utility can detect utility supply loss by subtracting the utility supply added to the utility supply network from the water source(s) minus the aggregate amount removed from the utility supply network at the utility usage endpoint. The amount removed from the utility supply network at the utility usage endpoint is monitored by utility meters specific to the usage endpoint and communicated to the utility. The utility supply loss can be caused by a variety of issues such as theft, metering issues, utility supply network breakages such as pipe breaks, power line breaks, etc., utility supply network deterioration such as leaky pipes, aging wiring, etc.”  See also Col. 3, lines 14 – 25, Col. 7, lines 29 – 52 (meter identification); Col. 9, lines 52 – 67 (controlling flow based on district metering); Col. 10, lines 14 – 33: (determine net utility flow and discrepancy between net supply and net demand); and Col 11, lines 32 – 40; Col. 12, lines 8 – 25 (control actions based on supply and demand imbalance); Col. 12, line 26 (dynamic). See also Javey and “aggregate supply flow” from a utility. Examiner’s Note – Javey, necessitated by amendment, teaches many of the limitations of Palayur and have overlapping technology.) 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the water management system that analyzes pressure of water supplied by a water utility company using a server and then if the pressure is not within a certain criteria to shut off a valve and control operation of a sprinkler system by the server using a base unit as in Palayur with determining the amount of supply side water flow and the net or aggregate supply side water amount from a utility as in Javey in order to perform one or more control actions based on the net utility flow amounts and discrepancies between the net utility supply flow and the net demand. (Col. 12, lines 8 – 25). 

Regarding claim 4,
Palayur and Javey teach the limitations of claim 1 which claim 4 depends. Palayur also teaches that the state information includes a value for at least one system parameter from the following set: {stored water, water pressure, water flowrate, water inflow rate, water inflow amount, water outflow rate, water outflow amount, aquifer water level, reservoir water level, differences in flowrate, differences in pressure}. (Par. 0034: “The water consumption monitoring and control system is also connected to water shut-off valves. The received pressure information is compared with pre-entered criteria. A shut-off signal is generated if the pressure information does not conform to the pre-entered criteria. This shut-off signal is sent to the shut-off valves.”) 

Regarding claim 5,
Palayur and Javey teach the limitations of claim 1 which claim 5 depends. Palayur also teaches that the state information includes a value for at least one load shaping system parameter from the following set: {location, day of week, time of day, address parity}. (Par. 0090: “The government mandated watering schedule is also used by the server 9 to calculate watering schedules (for example weekly/daily). This schedule is then sent to the base unit 1 and used to activate the sprinklers.”) 

Regarding claim 6,
Palayur and Javey teach the limitations of claim 1 which parallel those limitations of claim 6.  Palayur also teaches the control signal of claim 6. Palayur teaches transmitting a control signal to inhibit irrigation if step ii) determines irrigation should be inhibited. (Claim 7: “… local water utility company, said water usage and said pressure information being sent to said utility company, wherein said utility company evaluates said water usage and said pressure information against pre-set usage and pressure criteria, and sends said shut-off command signals to said base unit if said water usage and pressure information does not conform to said pre-set usage and pressure criteria, said shut off signal being forwarded to said at least one shut-off valve.”) 


Regarding claim 9,
Palayur and Javey teach the limitations of claim 6 which claim 9 depends. Palayur also teaches that the state information includes a value for at least one system parameter from the following set: {stored water, water pressure, water flowrate, water inflow rate, water inflow amount, water outflow rate, water outflow amount, aquifer water level, reservoir water level, differences in flowrate, differences in pressure}. (Par. 0034: “The water consumption monitoring and control system is also connected to water shut-off valves. The received pressure information is compared with pre-entered criteria. A shut-off signal is generated if the pressure information does not conform to the pre-entered criteria. This shut-off signal is sent to the shut-off valves.”) 

Regarding claim 10,
Palayur and Javey teach the limitations of claim 6 which claim 10 depends. Palayur also teaches that the state information includes a value for at least one load shaping system parameter from the following set: {location, day of week, time of day, address parity}. (Par. 0090: “The government mandated watering schedule is also used by the server 9 to calculate watering schedules (for example weekly/daily). This schedule is then sent to the base unit 1 and used to activate the sprinklers.”) 


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Palayur in view of Javey in further view of Klein et al. (PG Pub. No. 20180042189), herein “Klein.” 

Regarding claims 2 and 3,
Palayur and Javey teach the limitations of claim 1 which claims 2 and 3 depend. Palayur does not teach a potable and non-potable water supply.  However, Klein does teach that the water utility provides potable water; (claim 2) and that the water utility provides non-potable water. (claim 3)  (Par. 0065: “A method for adjusting the flow controllers 102a-102n based on water usage data, water source 120 data, and infrastructure data will now be discussed. FIG. 8 is a flow chart illustrating a method for adjusting flow controller schedules. With reference to FIG. 8, the method 400 may begin with operation 404 and the server 106 receives water usage data, such as water trend data from a water utility, watering schedules associated with the flow controllers 102a-102n, or forecasted weather data. Some water usage data may be stored at a local database or memory connected to the server 106. In such a case, the server 106 may receive usage data from the local database (e.g., infrastructure databases 112) or memory. For example, the server 106 may receive watering schedules that have been stored in local database based on a calculation or computation of the schedule according to the current watering schedules and settings of the flow controllers 102a-102n.” Par. 0072: “Additionally or alternatively, the server 106 may optimize and/or adjust aspects of at least one watering schedule of the flow controller 102a-102n based on a zone characteristic. A zone characteristic may be any characteristic in which a property with a connected flow controller 102a-102n is classified. For example, zones may be classified according to: types of vegetation (e.g., native plants zone characteristic or a grass zone characteristic), types of water (e.g., potable vs. non-potable), weather zones, or zones classified according to a connected valve controlled by a particular controller.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the water management system that analyzes pressure of water supplied by a water utility company using a server and then if the pressure is not within a certain criteria to shut off a valve and control operation of a sprinkler system by the server using a base unit as in Palayur with determining the amount of supply side water flow and the net or aggregate supply side water amount from a utility as in Javey with a water utility providing both potable and non-potable water as in Klein in order to provide different water to different zones and control peak water usage times. (Par. 0069) 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Palayur in view of Javey in further view of Savelle et al. (PG Pub. No. 20110190947), herein “Savelle.” 


Regarding claim 7,
Palayur and Javey teach the limitations of claim 6 which claim 7 depends. Palayur does not explicitly teach controlling a specific property water device or the controller.  However, Savelle does teach the state the steps of: iv) receiving the control signal; v) generating an inhibit signal for an irrigation controller in accordance with the control signal, wherein the irrigation controller is coupled to operate an irrigation valve controlling the flow of at least a portion of the water for irrigation, wherein when the inhibit signal is asserted the irrigation controller is inhibited from energizing the irrigation valve whereby irrigation is inhibited.  (Par. 0081: “the IWMI controller is adapted to communicate with an existing wireless AMR device over its wireless communication medium, as depicted in FIG. 4. AMR technology is migrating rapidly toward wireless communication over fixed and/or mesh networks, thereby eliminating all need for mobile collectors. Furthermore, the AMR devices themselves are evolving toward a unified, or at least more structured advanced metering infrastructure (AMI). These advanced metering capabilities are being sold to the consumers for their cost savings, with an ultimate goal of enabling the customer to more efficiently manage their own water usage. Municipal water utilities are excited with the additional data that these meters can capture that enable water departments to more accurately project and forecast water usage patterns and update these projections with real-time data. Many of these AMI-AMR systems capture not only water usage data but also log meter events. With their imbedded logic, AMI meters can be programmed to detect tampering, backflow and use violations of water restriction, as well as provide the municipality water utility with remote shutoff and resetting of any property. It is now possible for the municipal water utility to forecast and manage water usage profiles and promulgate water usage caps, guidelines and tiered billing structures. Ultimately, these new capabilities will be used by municipalities in conservation enforcement to detect use violations of water restrictions (e.g., unauthorized watering, including irrigating on restricted or rain days, over-watering and other use limit violations).” Par. 0009: “The present invention is directed to an intelligent water management system and an apparatus for implementing the same. Automatic meter reading (AMR) technology is well known and in use in many or most municipalities for reading water meters located at a property. The present invention interfaces with AMR technologies and transmits the meter readings to the intelligent water management irrigation (IWMI) controller for use in its intelligent water management computations and health assessments of the irrigation system.” Par. 0017: “FIG. 2 is diagram depicting a separate AMR-irrigation system coupled directly to the output of a legacy water meter and in communication with an IWMI controller…”  Par. 0172: “It is expected that municipal water utilities will grant partial access to capabilities resident on the AMI-AMR system on the property. For instance, the operator will be authorized to interrogate the AMI-AMR for usage/flow information, but not to reset flow information or override the utility's shutoff commands.” See also Par. 0074.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the water management system that analyzes pressure of water supplied by a water utility company using a server and then if the pressure is not within a certain criteria to shut off a valve and control operation of a sprinkler system by the server using a base unit as in Palayur with determining the amount of supply side water flow and the net or aggregate supply side water amount from a utility as in Javey with allowing a municipality to monitor and control water use and irrigation or watering violations and to send a control or resetting signal inhibiting use to a specific property as in Savelle in order to enable water departments to more accurately project and forecast water usage patterns and update these projections with real-time data and to manage specific properties thereby detecting watering violations including irrigation on restricted days. (Par. 0081).

Regarding claim 8,
Palayur, Javey, and Savelle teach the limitations of claim 7 which claim 8 depends.  Savelle also teaches the inhibit signal is asserted to inhibit irrigation if the control signal indicates irrigation is to be inhibited for the location of the irrigation controller.  (Par. 0081: “…use violations of water restriction, as well as provide the municipality water utility with remote shutoff and resetting of any property.” Par. 0076: “… each device coupled to a two-wire irrigation network is assigned a unique address and messages on a two-wire irrigation conductors generally conform to the following standard message format: <header> <station address> <command>
<end>.” Par. 0172: “Finally, during the initial setup phase the operator may input an AMR identifier, encryption key, password or other information for communicating with and decoding messages from the AMR or from the AMR-irrigation system. It is expected that municipal water utilities will grant partial access to capabilities resident on the AMI-AMR system on the property. For instance, the operator will be authorized to interrogate the AMI-AMR for usage/flow information, but not to reset flow information or override the utility's shutoff commands.”) 

Claims 11 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palayur in view of Savelle. 

Regarding claim 11,
Palayur teaches the limitations of  previous unamended claims 1 and 6, and Savelle teaches claim elements in claims 7 and 8 which parallel those apparatus limitations of claim 11.  Savelle also teaches a receiver for receiving a control signal from a water utility, wherein the control signal includes an indication of whether irrigation should be inhibited; (Par. 0005: “More advanced AMR water meters use an RF transmitter (for one-way communication) to broadcast water usage information through the air or an RF transceiver (for bi-directional communication) to query the AMR water meter for water usage information. AMR systems often make use of mobile interrogators or "Drive-by" mobile interrogation and collection units where a reading device is installed in a vehicle. In a two-way system, the mobile RF radio transceiver sends a signal to a particular AMR by its unique address or serial number.” See rejections for claims 1, 6, 7, and 8 that teaches the municipality can control any property based on the address of the water meter and/or controller that is in communication by either a wired or wireless receiver.) 
 and a processor coupled to receive the control signal from the receiver, wherein the processor determines from the content of the control signal whether the control signal is applicable to the apparatus based on at least one of an id of the apparatus and a location of the apparatus, (Savelle Par. 0089: “controller includes a microprocessor” See also Par. 0090 – 0094. See paragraphs 0005 and 0172 that teach an AMR identifier and paragraph 0076 where the device is assigned a unique address. Although not used in the current rejection; see also Javey column 7 and other paragraphs that teach meter IDs.)  
wherein if the control signal is applicable and indicates irrigation should be inhibited, the processor generates an inhibit signal to inhibit irrigation for provision to an irrigation controller. (See previous rejections for claims 1, 6, 7, and 8. Examiner’s Note - Palayur teaches the shut-off command signals in claim 7 of Palayur.)

Regarding claim 12,
Palayur and Savelle teach claim elements in claim 11 which claim 12 depends.  Savelle also teaches the indication of whether irrigation should be inhibited is derived at least in part from an analysis of the state information of the water utility. (Claim 7: “…and local water utility company, said water usage and said pressure information being sent to said utility company, wherein said utility company evaluates said water usage and said pressure information against pre-set usage and pressure criteria, and sends said shut-off command signals to said base unit if said water usage and pressure information does not conform to said pre-set usage and pressure criteria, said shut off signal being forwarded to said at least one shut-off valve…” See also Par. 0003, 0033, and many other paragraphs that teach monitoring the pressure and water utility controlling a device based on the pressure.) 

Regarding claim 13,
Palayur and Savelle teach claim elements in claim 12 which claim 13 depends.  Palayur also teaches the state information includes a value for at least one system parameter from the following set: {stored water, water pressure, water flowrate, water inflow rate, water inflow amount, water outflow rate, water outflow amount, aquifer water level, reservoir water level, differences in flowrate, differences in pressure}. (Par. 0034: “The water consumption monitoring and control system is also connected to water shut-off valves. The received pressure information is compared with pre-entered criteria. A shut-off signal is generated if the pressure information does not conform to the pre-entered criteria. This shut-off signal is sent to the shut-off valves.”)

Regarding claim 14,
Palayur and Savelle teach claim elements in claim 12 which claim 14 depends.  Palayur also teaches the state information includes a value for at least one load shaping system parameter from the following set: {location, day of week, time of day, address parity}. (Par. 0090: “The government mandated watering schedule is also used by the server 9 to calculate watering schedules (for example weekly/daily). This schedule is then sent to the base unit 1 and used to activate the sprinklers.”)

Regarding claim 15,
Palayur and Savelle teach claim elements in claim 11 which claim 15 depends.  Palayur also teaches the indication of whether irrigation should be inhibited is derived at least in part from a water utility irrigation load shaping profile. (Claim 6: “The water consumption monitoring and control system of claim 5 wherein said pre-entered criteria includes water leak and pipe breakage profiles and is used to detect said leak or said breakage.”) 

Regarding claim 16,
Palayur and Savelle teach claim elements in claim 11 which claim 16 depends.  Savelle teaches that the control signal is applicable if it identifies a location within which the apparatus is located. (Par. 0156: “Other aspects of the present invention will become apparent for a discussion of the setup and run phases of the intelligent water management controller. In the initial setup phase, the operator sets the maximum amount of water, UseCap(Cp) that is expected to be used over the predetermined time period, Cp, using for instance user interface 546. As discussed, the present intelligent water management system will intelligently adjust the amount of water that is allocated for irrigation in order to meet or exceed the UseCap(Cp), but will attempt to do so in such a way as not to stress the foliage. With a value for the variable UseCap(Cp) set, the operator then sets up the IWMI controller as is well known in the prior art by entering values for the location (ZIP or longitude and latitude), the local time and date, and then selects the watering days and times. These watering days and times may have been designed for the operator's address by the operator's municipality. Finally, the operator selects a watering cycle "TimePer" for calculating the water usage amounts, for instance, weekly, monthly (every 30 days) or by calendar month (which water billing cycle (Cb) is usually taken from).” Savelle also teaches an “identifier” associated with a meter and controller of a particular address, see Par. 0005 and 0172. Savelle also teaches that a controller and/or meter has a unique address which can be controller. (Par. 0076).) 

Regarding claim 17,
Palayur and Savelle teach claim elements in claim 11 which claim 17 depends.  Savelle teaches that the control signal is applicable if it identifies an id specific to that of the apparatus.  (Par. 0076: “each device coupled to a two-wire irrigation network is assigned a unique address and messages on a two-wire irrigation conductors generally conform to the following standard message format: <header> <station address> <command> <end>. The IWMI controller can communicate with specific devices on the two-wire network using this protocol. By employing the two-wire protocol, AMR converter 144 can be electrically coupled to a two-wire conductor path at the nearest valve box to the meter box, thereby alleviating long underground wire runs back to IWMI controller 102.” See also rejection for claim 16.) 

Regarding claim 18,
Palayur and Savelle teach claim elements in claim 11 which claim 18 depends.  Savelle teaches that the control signal is applicable if it identifies an address characteristic matching that characteristic of the address of the apparatus. (Par. 0005 and 0172. See also rejections for claims 16 and 17.) 

Regarding claim 19,
Palayur and Savelle teach claim elements in claim 18 which claim 19 depends.  Savelle teaches that the wherein the address characteristic is even/odd parity. (Par. 0174: “…the IWMI controller inspects the message format, structure, parity and encoding for compatibility...”) 

Regarding claim 20,
Palayur and Savelle teach claim elements in claim 11 which claim 20 depends.  Palayur teaches that the apparatus further comprises a display for displaying an operational status of the apparatus. (Par. 0065: “…d) displaying 43 the status of the system…” See also Par. 0086 and Savelle, Par. 0092.) 

Response to Arguments

Examiner is persuaded that Palayur does not teach the amended portion of a supply side water utility state information; however, Examiner is not persuaded that Palayur and Savelle do not teach the elements of independent claim 11. Applicant has amended claims 1 and 6 to include collecting water utility state information comprising supply side dynamic system parameter values. This element was not specifically taught by Palayur and Javey does teach this portion and many of the elements taught by Palayur are overlapping with Javey and provides for an obvious type rejection as rejected herein.  Javey specifically teaches in many paragraphs analyzing the utility supply; and teaches analyzing the supply and demand and controlling down stream devices such as irrigation devices.  
Examiner is not persuaded that neither Palayur nor Savelle teach an apparatus comprising a receiver for receiving a control signal from a water utility, wherein the control signal includes an indication of whether irrigation should be inhibited as argued on page 10 of Applicant Arguments section.  Palayur in paragraph 0043 teaches a base unit connected to a water meter that monitors water usage. Claim 7 of Palayur teaches that said second communication link to the Internet establishes communication between said base unit and local water utility company, said water usage and said pressure information being sent to said utility company, wherein said utility company evaluates said water usage and said pressure information against pre-set usage and pressure criteria, and sends said shut-off command signals to said base unit if said water usage and pressure information does not conform to said pre-set usage and pressure criteria, said shut off signal being forwarded to said at least one shut-off valve.”  [Emphasis added by examiner.]  As previous rejected claim 11, Savelle teaches the portion of a receiver and as cited above and previously Palayur teaches the element of a control signal (shut-off command) that inhibits water usage where the command is coming from a utility. Savelle also teaches an identifier.  Palayur and Savelle do not teach supply side from a water utility but this element was included in claim 11 in the amendment dated 3/15/2022.  Although not used in the previous rejection, Javey also teaches many or all the elements of independent claim 11 including communications with a utility supply (Col. 4, line 42 – Col. 5, lines 2.); supply side dynamic system (as cited above in amended claim 1 and 6); and meter ID (see Meter_ID in Javey column 6 and 7). Javey used in amended claims 1 and 6, was necessitated by amendment and therefore this action is made final. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mariano (US PG Pub. 20200224394) may also teach the elements of claim 1 in claim 81: “The system for monitoring and/or controlling the flow and/or pressure for a supply of water in a network in claim 71, wherein a central controller is housed in a water utility facility to send control signals to a plurality of local controllers to control the pressure and/or flow of water at one or more of the local controllers connected to a plurality of water main pipelines; and/or wherein a central controller is housed in a water utility facility to receive control signals from a plurality of local controllers to determine and/or monitor sensory data of the valves position, water pressure, and/or flow of water at one or more of the local controllers connected to a water main pipeline.”) 
Ancell et al. (US PG Pub. 20220164903), having a provisional application filed on March 25, 2019, may also teach the elements of claims 1 and 6 in paragraph 12 which in part teaches: “In another aspect, the utility management system further includes an interface to a water utility to provide water from outside the utility management system; and the one or more water usage sensors include a water usage sensor at an output of the interface with the water utility.”  Mariano also teaches water-using devices, such as sprinklers and controlling the water-using devices (Par. 0017, 0048, and 0050.) 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116